SULLIVAN, J.:
Epitomized Opinion
Black sustained injuries from a fall on a certain sidewalk and the question of recovery of damages by Black hinges on whether or not the sidewalk had been accepted by the city of East Cleveland, after dedication by private property owners. Bolton and Chambers, the said property owners, in 1899, attempted to dedicate to public use certain property in East Cleveland. The village council passed an ordinance accepting part of the property but no mention was made in the ordinance of a five foot sidewalk, which is the same sidewalk referred to above. There is no proof that the sidewalk has since been accepted althtough the street commissioner, on several occasions, made certain repairs on the said sidewalk. These repairs seem to have been made at the request of adjoining property owners and without the authority of the city council. The evidence shows that Black knew of the dangerous condition of the sidewalk but used it notwithstanding. Held by the Court of Appeals affirming a verdict for the city:
1/ A city is not responsible for injuries sustained by an individual, on a sidewalk never accepted as a gift by the city, and not owned by the city. The acceptance of property attempted to be dedicated must be by ordinance, or certain acts subsequent to the dedication, of which the city council had notice or knowledge. Indifference by the council or exclusion from the ordinance of acceptance, of certain property, is rejection of such excluded property.
. One who, with knowledge of a defect or obstruction in a city street, voluntarily assumes the risk and ventures upon the obstruction, cannot make the city responsible in damages.